Title: From Alexander Hamilton to Sylvanus Bourne, 10 May 1792
From: Hamilton, Alexander
To: Bourne, Sylvanus


Philadelphia May 10. 1792
Sir
You will have heared of the issue of a certain appointment, which was desired by you.
An alteration which has been made in the Treasury Department will lead to the appointment of an additional number of Clerks. If nothing better offers itself to you & an appointment of this Nature can be a temporary accommodation, it is at your service.
   
   A corresponding Clerk. The present emolument can only be 500 Ds. A speedy answer is requested.

 I beg you to be always assured of the friendly dispositions of
D Sir   Y Obed ser
A Hamilton
